NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
THE DIRECTV GROUP, INC.,
Plaintiff-Appellee,
V.
UNITED STATES,
Defenclcmt-Appellant.
2010-5031
Appea1 from the United States Court of Federal
Claims in case no. 04-CV-1414, Judge Nancy B. Firestone.
ON MOTION
Bef`ore LOURIE, Circuit Judge.
0 R D E R
General Electric Company moves for leave to file a
brief amicus curiae and for leave to file a supplemental
appendix The United States opposes General Electric
replies and requests that, if the court denies the motion
for leave to file a supplemental appendix, the court accept
its corrected amicus curiae brief
Upon consideration thereof

DIRECTV GROUP V. US 2
IT ls ORDERED THA'1‘:
(1) General Electric’s motions for leave to file a brief
amicus curiae and for leave to file a supplemental appen-
dix are granted
(2) General Electric’s alternative request that the
court accept its corrected amicus curiae brief is mo0t.
FoR THE CoURT
SEP 0 2  /s/ Jan Horbal_v
Date J an Horbaly
C1erk
cc: Alexander F. Wiles, Esq.
C. Coleman Bird, Esq. F"_ED
menard D. B@rnS1;@in, ESq. "-SigggER5g;A{P5§Aébs"F0R
817 sEP 03 2010
JAN HORBALY
CLERK